1 Reported in 189 P.2d 458.
SCHWELLENBACH, J., dissents.
A husband and wife who were married prior to July 13, 1942, are the natural mother and father of a legitimate child born April 2, 1943. The husband enlisted in this state July 13, 1942, in the armed forces of the United States. He visited his wife at her home in this state in November, 1943, returning to his station November 23, 1943. He was transferred December 10, 1943, to a port in eastern United *Page 760 
States for shipment overseas, from which port he departed March 1, 1944, to the European theater of operations, where he was continuously until October 4, 1945, when he returned to the United States.
On August 3, 1945, the wife gave birth to a child whose father is not the mother's husband, as the wife had no contact with or access to her husband from November 20, 1943, to the date of the child's birth, a period of 621 days. While the normal period of gestation of 260 to 265 days may be exceeded, the extreme limit of a period of gestation is 334 days.
The mother, apprehensive as to the consequences which would ensue when her husband returned to his home and discovered the situation, offered the child to a married couple for adoption. Petition, accompanied with consent of the mother, was filed August 7, 1945, to adopt the child. Investigation made under supervision of the court established qualifications of petitioners. The husband of the mother of the child has never been informed of the birth of the child nor has he been given notice of petition for adoption.
Petitioners' offer of proof by the mother of the child that the child's father is the mother's brother-in-law, the circumstances under which the child was conceived, that her husband had no knowledge of the birth of the child or of the adoption proceedings, and dire consequences which would result when he had such knowledge, was refused on the ground that everything contained in the offer was irrelevant and inadmissible.
On the ground that, as neither the consent to the adoption had been filed by the husband of the mother of the child, nor had he been notified of the adoption hearing, decree was entered dismissing the petition. Petitioners appealed.
[1] While there is a strong presumption that a child born during wedlock is legitimate, that presumption is rebuttable. A married woman may give birth to an illegitimate child. The presumption of that child's legitimacy is not conclusive. Statev. Coliton, 73 N.D. 582, 17 N.W.2d 546; 156 A.L.R. 1403; 10 C.J.S. 7. *Page 761 
"Many cases are cited which properly hold there is a presumption of legitimacy, and that, in the interest of public policy, a woman should not be permitted to testify that some man other than her husband is the father of her child, born in wedlock. . . . Under all the authorities the presumption of legitimacy may be overcome by proof. Proof that it is impossible the husband of its mother could be the child's father, is admissible, and being admitted, establishes illegitimacy. . . . When all the ends which the presumption of legitimacy is designed to conserve have been defeated by sordid facts, the courts must deal with the situation in a common-sense way. The statute grants to an illegitimate child inheritance from its father. Its mother knows who the father was. Her evidence is the best evidence, and justice to the child requires that she be a competent witness to its paternity." Nolting v. Holt, 113 Kan. 495, 215 P. 281, 31 A.L.R. 1117.
See, also, In re Jones, 110 Vt. 438, 8 A.2d 631,128 A.L.R. 704.
Every child born in wedlock is presumed to be legitimate.Pierson v. Pierson, 124 Wash. 319, 214 P. 159; State ex rel.Bentley v. Frenger, 158 Wash. 683, 291 P. 1089; annotations 128 A.L.R. 713. The presumption that every child born in wedlock is legitimate is rebuttable. Pierson v. Pierson, supra; In reJones, supra; 7 Am. Jur. 657.
In Serway v. Galentine, 75 Cal. App. 2d 86, 170 P.2d 32, it was held that evidence of a period of nonaccess of three hundred eighty days prior to the birth was sufficient to overcome the presumption that a child born in wedlock is legitimate. InState ex rel. Hardesty v. Sparks, 190 S.W.2d (Tenn.), 302, it was held that the presumption may be overridden by clear, strong, and convincing evidence that no cohabitation between husband and wife existed during the period when the child must in course of nature have been begotten. See, also, State ex rel.Walker v. Clark, 144 Ohio St. 305, 58 N.E.2d 773.
In Altomare v. Altomare, 63 N.Y.S.2d 71, the husband was in the United States army. He departed from the United States for the European theater of operations March 13, 1944, and remained there until October 6, 1945. In holding *Page 762 
a child born June 19, 1945, to the soldier's wife was illegitimate, the court said:
"Applying human experience, common sense and reason as required by the rules thus laid down, it must be held here the evidence requires the finding that plaintiff is not the father of the child in question of the defendant."
The evidence is clear that the husband in the case at bar did not have access to his wife for a period of more than six hundred days prior to birth of the child, which is in excess of any possible period of gestation; hence, the child is illegitimate.
Error is next assigned on court's rejection of offer of proof by the mother that her husband is not the father of the child whom appellants seek to adopt.
[2] The fact of the child's illegitimacy was established by other evidence, hence the mother's testimony was not necessary for determination of the question of illegitimacy. For guidance, however, in future similar cases, we announce the rule that the mother was competent to testify to the illegitimacy of the child in question, which was born to the mother during wedlock.
The "Lord Mansfield rule," (Goodright v. Moss, 2 Cowp. 591, 98 Eng. Reprint 1257, decided May 1, 1777) that a parent is not competent to testify to the nonaccess of his spouse, where the effect of such testimony would be to bastardize a child born during coverture, was followed by some of the earlier decisions but has long since been rejected by the courts.
Our statute (Rem. Rev. Stat., § 1210 [P.P.C. § 38-1]) provides that
"Every person of sound mind and suitable age and discretion, except as hereinafter provided, may be a witness in any action or proceeding."
We are not here concerned with the exceptions in question which relate to the so-called "dead man" statute and the testimony of those in confidential relationships. They do not forbid testimony by one spouse of nonaccess to the other.
The supreme court of Minnesota held in State v. Soyka, *Page 763 181 Minn. 533, 233 N.W. 300, that a statute like Rem. Rev. Stat., § 1210, supra, abrogated the "Lord Mansfield rule" if that rule was a part of the common law of England adopted by this country. The court said:
"We may assume that we took over that rule with our adoption of the common law of England. If that be so, the rule has been changed by statute. `Any woman who is delivered of an illegitimate child, or pregnant with a child which, if born alive, might be illegitimate' may institute the statutory filiation proceeding (G.S. 1923 [1 Mason, 1927] § 3261). Such a proceeding is within G.S. 1923 (2 Mason, 1927) § 9814, making competent to testify in `any action or proceeding, civil or criminal, in court or before any person who has authority to receive evidence,' every person of sufficient understanding, including the parties. Married persons necessarily are included. That would be clear even if the statute omitted its express provision that neither spouse can be examined for or against the other without the latter's consent during the marriage or afterwards. The exclusion from that exception of civil or criminal proceedings by one spouse against the other, criminal actions or proceedings for crimes committed by one against the other, and an action or proceeding for abandonment and neglect of the wife or child by the husband makes the legislative intent clearer still. The legislature gave special attention to the question of the competency as witnesses of married persons, and there is no possibility of concluding that it was not the intention to abrogate, among other things, the common law rule rendering parents incompetent to testify to the illegitimacy of a child born to the mother during wedlock.
"Dean Wigmore has made a very destructive analysis of the `dogmatic' pronouncements of the English rule. He refers to the decencies and moralities invoked in its support as `mere pharisaical afterthoughts, invented to explain an otherwise incomprehensible rule, and having no support in the established facts and policies of our law. There never was any true precedent for the rule,' he continues, `and there is just as little reason of policy to maintain it.' 4 Wigmore, Ev. (2 ed.) §§ 2063, 2064. The statute above referred to is enough to show that long ago our legislature declared that it should not be maintained in this state."
The "Lord Mansfield rule" was rejected in Moore v. Smith,178 Miss. 383, 172 So. 317, and in Lynch v. Rosenberger,121 Kan. 601, 249 P. 682, 60 A.L.R. 376, as artificial *Page 764 
and unsound. See, also, In re Wray's Estate, 93 Mont. 525,19 P.2d 1051; Loudon v. Loudon, 114 N.J. Eq. 242, 168 A. 840,89 A.L.R. 904; 7 Wigmore on Evidence (3d ed.) 368, § 2064.
Counsel for appellants argue that, as there was no right of adoption at the common law (Wall v. Estate of McEnnery,105 Wash. 445, 178 P. 631), the procedure set up by the statute (Rem. Supp. 1943, § 1699-4 [P.P.C. § 354f-7]), which creates the right of adoption, must be strictly followed to effect the adoption of a child; and, as there is no requirement of law therefor, it is not necessary that notice of an adoption hearing be given to the husband of a woman who has borne the illegitimate child by another man, or that her husband, who is not the father of the child, must consent to the adoption. In re Blake, 21 Wash. 2d 547,  151 P.2d 825.
The adoption statute (Rem. Supp. 1943, § 1699-4) provides that written consent to adoption must be filed prior to a hearing on petition therefor by each of the child's living parents if the person to be adopted be of legitimate birth or be legitimatized thereafter, and is a minor, but, if the person to be adopted be illegitimate and a minor, "then by his mother, if living . . ."
[3] While the father of an illegitimate child which has not been legitimatized is not entitled to notice of hearing on a petition for its adoption, and he may not challenge the validity of the order of adoption since no right of his is adversely affected thereby (In re Blake, supra), it does not follow, nor do we find any authorities so holding, that a husband is not entitled to notice of hearing on petition for adoption of a child which is presumptively his child. It is incumbent upon the mother, who alleges her husband is not the father of the child, to prove by clear and convincing evidence that the child is illegitimate. The husband is entitled to an opportunity to refute the wife's evidence that she did not have contact with him during the period of gestation. The husband is entitled to his day in court. It is unthinkable that the legislature intended that, in a case such as the one *Page 765 
at bar, a child should be adopted unless it was with the consent of the natural mother and her husband who, presumptively, is the natural father of the child.
While the adoption statute does not provide for notice to the woman's husband in such a case, the statute provides for proceedings in the superior court, and it must be, of course, presumed that the legislature intended that the adoption proceedings would be in accordance with the usual practice of the superior courts. We cannot believe that the legislature intended that a child should be adopted, as is sought to be done in the case at bar, unless it was with the consent of the child's mother and the mother's husband. This could not be legally adjudged unless the mother and her husband, who is presumptively the father of the child, have notice of the proceedings and are afforded an opportunity to appear therein.
The following language in opinion in Moore v. Smith,178 Miss. 383, 172 So. 317, while applied to a different situation, is just as apt in the case at bar, if we did not require notice of the adoption hearing served on the husband of the mother of the child involved herein:
"To hold otherwise would protect an unfaithful wife, and also her paramour, both of whom had grossly violated the matrimonial relation."
Why should the wife's infidelity be hidden from the husband, and he caused to remain tied to an unfaithful wife (whom he could never again trust) until the sordid facts are, as they will be in the future, brought to his attention? A pure public policy may not be preserved by temporary or permanent concealment of felony of the wife and her paramour.
The order is affirmed.
BEALS, STEINERT, and SIMPSON, JJ., concur.
JEFFERS, J., concurs in the result.